 Exhibit 10.12

 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT (this “Agreement”) is made as of the ____ of August,
2015 by and between Moxian, Inc., a Nevada corporation (the “Company”), and
Beijing Xinhua Huifeng Equity Investment Centre, a limited partnership formed
under the laws of People’s Republic of China (the “Xinhua”). Each of the
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Xinhua Subscription Agreement dated June 4, 2015 as defined
below.

 

RECITALS:

 

WHEREAS, the Company entered into a subscription agreement (“Zhongtou
Subscription Agreement”) with Zhongtou Huifeng Investment Management (Beijing)
Co. Ltd. (“Zhongtou”) on April 24, 2015, whereby the Company agreed to sell an
aggregate of 8,169,000 shares of the Company’s common stock par value $.001 per
share (“Common Stock”) at a per share price of $1.00 for gross proceeds of
$8,190,000 (approximately RMB50,000,000)(the “Purchase Price”) and to issue to
Zhongtou for no additional consideration a warrant (the “Warrant”) to purchase
in the aggregate of 32,000,000 shares (“Warrant Shares”) of Common Stock at an
exercise price of $2.00 per share, exercisable on or prior to July 31, 2015. On
June 4, 2015, the Company and Zhongtou entered into a Termination Agreement to
terminate the Zhongtou Subscription Agreement as Zhongtou’s principals have
determined to make the investment described in the Zhongtou Subscription
Agreement through a different entity, Xinhua. Also on June 4, 2015, the Company
and Xinhua entered into a new Subscription Agreement (“Xinhua Subscription
Agreement”) on substantially the same terms as the Zhongtou Subscription
Agreement (the “Transaction”), substantially in the form of Exhibit A attached
hereto. Pursuant to the Xinhua Subscription Agreement, Xinhua shall remit the
Purchase Price of $8,190,000 to the Company on or before May 31, 2015 (the
“Closing Date”) and the Warrant shall be exercised by Xinhua on or before July
31, 2015 (the “Expiration Date”);

 

WHEREAS, the parties hereto desire to amend the Xinhua Subscription Agreement as
set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

Section 1.       Amendment of the Xinhua Agreement.

 

(a)The Closing Date of the Transaction shall be extended to September 30, 2015.

 

(b)The Expiration Date of the Warrant shall be extended to September 30, 2015.

 



 

 

 

Section 2.       Miscellaneous.

 

(a)       Expenses. Each party shall bear its own costs and expenses, including
legal fees, incurred or sustained in connection with the preparation of this
Agreement and related matters.

 

(b)       Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and Xinhua.

 

(c)       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Xinhua Subscription Agreement.

 

(d)       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties

 

(e)       Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(f)       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Xinhua Subscription Agreement.

 

(g)       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(h)       Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

(i)       Except as specifically contemplated by this Agreement, the Xinhua
Subscription Agreement shall remain in full force and effect, unaffected by this
Agreement.

 



2

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 



  Moxian, Inc.         By:   Name: James Mengdong Chen   Title: CEO        
Beijing Xinhua Huifeng Equity Investment Centre         By:   Name:   Title:



 



3

 

 

Exhibit A

 

Subscription Agreement

 

Incorporate by reference to Exhibit 10.1 to the Company’s Quarterly Report on
Form 10-Q filed with the Securities and Exchange Commission on May 15, 2015

 

4



 

 